DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0029570, filed on 11 March 2016.
Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 15 January 2020 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation " high-entropy alloy having a filamentary composite structure" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as neither claim 3 or parent claim 1 reference a “high-entropy alloy having a filamentary composite structure”. For the purpose of Examination, it is being understood that the “high-entropy alloy having a filamentary 
Claim 3 recites the limitation “the deformation processing includes hot working, rolling, drawing” in lines 4-5. It is unclear however whether hot working, rolling, and drawing are all performed, or if hot working, rolling, or drawing can constitute the deformation processing. For the purpose of Examination, the Examiner is considering any one of hot working, rolling, and drawing to read on the deformation processing of claim 3, as the instant specification in paragraph [0030] states that “[to perform deformation processing] for example, hot working, rolling, drawing, and the like may be used”. Correction is required.
Claim 3 recites the limitation “at room temperature and elevated temperatures” in line 5. It is unclear however whether the hot working, rolling, and/or drawing are to occur at both room temperature and elevated temperatures, or can be performed at either of elevated or room temperatures. For the purpose of Examination, the Examiner is considering hot working, rolling, and/or drawing performed at either of elevated or room temperatures to read on the claim. Correction is required.
Claim 3 recites the limitation “hot working… at room temperature and elevated temperatures” in line 5. It is unclear however how hot working would be performed at room temperature, as hot working inherently requires a material to be at an elevated temperature. For the purpose of Examination, only hot working performed at elevated temperatures is being considered to read on hot working, while rolling or drawing are considered to be performed at either room or elevated temperatures. Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20080031769 A1), hereinafter Yeh in view of evidentiary reference Dictionary of Energy.


Element
Atomic Percent (%)
Weight Percent (%)
Fe
12.5-20
12.467-22.823
Minor Elements (Cu and/or Ag and/or Mn)
0-10
0-5.613 (for Mn only)
Ni
35-12.5 (½ balance)
36.683-14.990
Co
35-12.5 (½ balance)
36.833-15.051
Al
5-25
2.41-13.782
Cr
12.5-20
11.608-21.250




Yeh further teaches the alloy can be cast by conventional methods, for example vacuum arc melting [0008]. Yeh further teaches the alloys can be subjected to further processing, for instance thermal homogenization [0008]. In Embodiment 2, Yeh teaches forged specimens were placed in a furnace under ambient atmosphere and homogenized at 1100° C. for 24 hours, after which they either underwent furnace cooling or water quenching (cooling the alloy after the homogenization heat treating; [0023]).
The weight ranges taught by Yeh overlap the claimed range of Fe greater than 5% to 35% or less, Mn greater than 5% to 35% or less, Ni greater than 5% to 35% or less, and Co greater than 5% to 35% or less, and comprising Cu greater than 3% to 40%. The overlap between the ranges taught by the prior art and the claimed ranges creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Regarding claim 2, Yeh teaches forged specimens were placed in a furnace under ambient atmosphere and homogenized at 1100° C. for 24 hours [0023].
Regarding claim 3, Yeh teaches the alloys can be subjected to further processing, for instance rolling [0008]. Yeh further teaches the rolling may be cold rolling [0028].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                        


/VANESSA T. LUK/Primary Examiner, Art Unit 1733